UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number811-02884 Barrett Opportunity Fund, Inc. (Exact name of registrant as specified in charter) 90 Park Avenue New York, NY 10016 (Address of principal executive offices) (Zip code) Peter Shriver 90 Park Avenue New York, NY 10016 (Name and address of agent for service) (212) 983-5080 Registrant's telephone number, including area code Date of fiscal year end: August 31 Date of reporting period:August 31, 2013 Item 1. Reports to Stockholders. Annual Report August 31, 2013 INVESTMENT PRODUCTS: NOT FDIC INSURED • NO BANK GUARANTEE • MAY LOSE VALUE BARRETT OPPORTUNITY FUND, INC. Annual Report •August 31, 2013 Fund Objectives The Fund seeks to achieve above average long-term capital appreciation.Current income is a sec ondary objective.The Fund invests primarily in common stocks and securities convertible into or exchangeable for common stock such as convertible preferred stock or convertible debt securities. What’s Inside Letter from the Chairperson 1 Manager Overview 1 Fund at a Glance 4 Fund Expenses 5 Historical Performance 6 Schedule of Investments 7 Statement of Assets & Liabilities 9 Statement of Operations 10 Statements of Changes in Net Assets 11 Financial Highlights 12 Notes to Financial Statements 13 Report of Independent Registered Public Accounting Firm 22 Additional Information 23 Important Tax Information 25 BARRETT OPPORTUNITY FUND, INC. Letter from the Dear Shareholder, Chairperson We are pleased to provide the annual report of the Barrett Opportunity Fund, Inc.(the “Fund”) for the year ended August 31, 2013. The management team at Barrett Asset Management, LLC (“Barrett Asset Management” or the “Adviser”) has prepared the enclosed Manager’s Overview, which includes a brief market overview, as well as a performance review.I urge you to read it as well as the accompanying financial statements.A detailed summary of the Fund’s performance and other pertinent information are also included in this report.I am sure you will find this report informative and useful. On behalf of the Directors and the officers of the Fund, I thank you for your ongoing confidence in the Fund and its investment policies. Sincerely, Rosalind A. Kochman Chairperson October 3, 2013 Manager Market Overview Overview The bull market in stocks that started in March of 2009 continued through August of this year.From the low in 2009, when the S&P 500 Index hit a bottom of about 660, it has gained over 1,000 points and topped 1,700 in August.Although there has been some volatility over the past twelve months, most of the corrections have been relatively minor by historical standards.It is important to put this sizable gain in perspective, however, because this advance followed a 37% decline in 2008, which was the worst market decline since the 1930s. There have been two major factors that have acted as market tailwinds during this period.The first major catalyst has been the action of central banks to lower interest rates.Not only have central banks, particularly the U.S. Federal Reserve, lowered short-term interest rates to nearly zero but they have also brought down longer term rates by buying bonds in the open market.In the past year, the European central bank as well as Japan’s central bank adopted the U.S. policy of purchasing longer term bonds in the aftermarket to keep rates artificially low.Low interest rates on cash and bonds have acted as a propellant for investors to acquire stocks that pay competitive dividend yields.During the past year, the stock market occasionally reacted to fears that these low interest rate policies might be coming to an end in 2013.However, it appears that the U.S. and European central banks are going to wait until there is considerably more progress on the employment front.Strong employment growth may not occur well into 2014, or even 2015. 1 BARRETT OPPORTUNITY FUND, INC. The second key catalyst pushing stocks higher has been the continued recovery in corporate profits.During the past year, economists have lowered their estimates for U.S. and global economic growth, which puts a damper on corporate revenue growth.In many cases, however, companies have been able to increase earnings faster than revenue growth.There are several reasons for the stronger profit growth.One reason is that companies are keeping their costs low by not adding full-time employees.Many companies are also substituting equipment, from computers to robots, to achieve more output with fewer employees.Finally, many large companies have built up large cash balances and are employing some of that cash by buying back their company stock, which increases their earnings per share.Going forward, it will become harder and harder for companies to produce earnings gains much greater than revenue gains. Stock prices have also been aided by the reduction or elimination of uncertainties overhanging the market.The most obvious example was the Presidential election last November, which resulted in no major changes in U.S. policy.More importantly, the worst case scenario for Europe has not panned out and investors have become more positive, but hardly sanguine, about the tone of business in Europe.Finally, over the past year investors became concerned that economic growth in China would not only slow from double digits to the +7% range, but might actually slow further as banks withdraw lending.As the year progressed investors became more comfortable that the speculative lending, particularly in real estate, would not cause the Chinese economy to decelerate to the low single digits.In short, investors have been buoyed by a removal of political uncertainty in the U.S. and negative potential economic and financial outcomes in Europe and China. Portfolio and Performance Review During the year ended August 31, 2013, the Fund’s total return was +18.51%, which compares with a gain of +18.70% for the S&P 500 Index and +23.03% for the Lipper Large Cap Value Fund Index. Over the past year, the biggest contributors to performance from the Fund’s larger positions were the Bank of New York Mellon, Murphy Oil, General Dynamics, Philips NV, and Leucadia National.Other outperformers included Automatic Data Processing, 3M Company, and Alexander & Baldwin.Two of the Fund’s largest holdings were a drag on performance.The largest holding in the Fund, Chubb Corporation, gained nearly +15%, which was considerably better than the next largest holding, Royal Dutch Shell, but still below the market return.Royal Dutch, which is nearly 13% of the Fund, actually posted a negative -3% return during the period.The entire energy sector was one of the weakest sectors of the broad market over the past year. As of August 31, 2013, the Fund’s 30 day SEC yield was 2.45%.We believe many of the Fund’s holdings have the potential to increase their dividends going forward. 2 BARRETT OPPORTUNITY FUND, INC. Thank you for your continued interest in the Fund. Sincerely, Robert Milnamow E. Wells Beck, CFA Portfolio Manager Portfolio Manager Past performance is not a guarantee of future results. The outlook, views, and opinions presented are those of the Adviser as of August 31, 2013.These are not intended to be a forecast of future events, a guarantee of future results, nor investment advice. The Fund is non-diversified, which means that it can invest a higher percentage of its assets in any one issuer.Investing in a non-diversified fund may entail greater risks than is normally associated with more widely diversified funds.Investing in foreign securities is subject to certain risks not associated with domestic investing, such as currency fluctuations and changes in political and economic conditions.These risks are magnified in emerging or developing markets.Some securities held by the fund may be illiquid and can be difficult to value and sell. Lipper Large-Cap Value Funds Index includes funds that, by portfolio practice, invest at least 75% of their equity assets in companies with market capitalizations (on a three year weighted basis) above Lipper’s U.S. Diversified Equity large-cap floor.The S&P 500® Index is a market value weighted index comprised of 500 widely held common stocks.It is not possible to invest directly in an Index.Earnings per share (EPS) is calculated by taking the total earnings divided by the number of shares outstanding. . Fund holdings and sector allocations are subject to change and should not be considered a recommendation to buy or sell any security.For a complete list of portfolio holdings, please refer the Schedule of Investments provided in this report. Must be preceded or accompanied by a prospectus. The Barrett Opportunity Fund is distributed by Quasar Distributors, LLC. 3 BARRETT OPPORTUNITY FUND, INC. Fund at a Glance (Unaudited) Top Ten Holdings - as of 8/31/2013 (As a percentage of Total Investments) The Chubb Corp. % Royal Dutch Shell PLC - Class A - ADR % The Bank of New York Mellon Corp. % General Dynamics Corp. % Murphy Oil Corp. % Koninklijke Philips Elections N.V. - NY Registered Shares - ADR % Rayonier, Inc. % Leucadia National Corp. % Forest City Enterprises, Inc. - Class B % Monsanto Co. % Sector Weightings - as of 8/31/2013 (As a percentage of Total Investments) 4 BARRETT OPPORTUNITY FUND, INC. Fund Expenses (Unaudited) Example As a shareholder of the Fund, you may incur two types of costs: (1) transaction costs and (2) ongoing costs, including management fees and other Fund expenses.This example is intended to help you understand your ongoing costs (in dollars) of investing in the Fund and to compare these costs with the ongoing costs of investing in other mutual funds. This example is based on an investment of $1,000 invested on March 1, 2013 and held for the six months ended August 31, 2013. Actual Expenses The table below titled “Based on Actual Total Return” provides information about actual account values and actual expenses.You may use the information provided in this table, together with the amount you invested, to estimate the expenses that you paid over the period.To estimate the expenses you paid on your account, divide your ending account value by $1,000 (for example, an $8,600 ending account value divided by $1,000 8.6), then multiply the result by the number under the heading entitled “Expenses Paid During the Period”. Hypothetical Example for Comparison Purposes The table below titled “Based on Hypothetical Total Return” provides information about hypothetical account values and hypothetical expenses based on the actual expense ratio and an assumed rate of return of 5.00% per year before expenses, which is not the Fund’s actual return.The hypothetical account values and expenses may not be used to estimate the actual ending account balance or expenses you paid for the period.You may use the information provided in this table to compare the ongoing costs of investing in the Fund and other funds.To do so, compare the 5.00% hypothetical example relating to the Fund with the 5.00% hypothetical examples that appear in the shareholder reports of the other funds. Please note that the expenses shown in the table below are meant to highlight your ongoing costs only and do not reflect any transactional costs.Therefore, the table is useful in comparing ongoing costs only, and will not help you determine the relative total costs of owning different funds.In addition, if these transaction costs were included, your costs would have been higher. Expenses Paid Beginning Ending During the Period* Account Account March 1, 2013 to Value Value August 31, 2013 Actual Barrett Opportunity Fund, Inc. Expenses Hypothetical Expenses (5% return per year before expenses) * Expenses are equal to the Fund’s annualized six-month expense ratio of 1.18%, multiplied by the average account value over the period, multiplied by 184/365 (to reflect the one-half year period). 5 BARRETT OPPORTUNITY FUND, INC. Historical Performance (Unaudited) Value of $10,000 Invested in Barrett Opportunity Fund, Inc. vs. the S&P 500® Index† (August 2003 – August 2013) † Hypothetical illustration of $10,000 invested in Barrett Opportunity Fund, Inc. on August 31, 2003 assuming the reinvestment of all distributions, including returns of capital, if any, at net asset value through August 31, 2013. The S&P 500® Index is a market-value weighted index comprised of 500 widely held common stocks.The Index is unmanaged and it is not subject to the same management and trading expenses of a mutual fund.Please note that an investor cannot invest directly in an index. Fund Performance Average Annual Total Returns* (Unaudited) Since 1 Year 5 Years 10 Years Inception Barrett Opportunity Fund, Inc. 18.51% 1.71% 4.98% 10.97% S&P 500 Index 18.70% 7.32% 7.12% 11.69% * Assumes the reinvestment of all distributions at net asset value but do not reflect deductions of taxes that a shareholder would pay on Fund distributions and the redemption of Fund shares. All figures represent past performance and are not a guarantee of future results. Investment return and principal value of an investment will fluctuate so that an investor’s shares, when redeemed, may be worth more or less than their original cost. Performance figures may reflect compensating balance arrangements, fee waivers and/or expense reimbursements. In the absence of compensating balance arrangements, fee waivers and/or expense reimbursements, the total return would have been lower. 6 BARRETT OPPORTUNITY FUND, INC. Schedule of Investments August 31, 2013 Shares Value COMMON STOCKS - 92.51% Beverage and Tobacco Product Manufacturing - 1.25% PepsiCo, Inc. $ Chemical Manufacturing - 2.10% Abbott Laboratories AbbVie, Inc. Johnson & Johnson Computer and Electronic Product Manufacturing - 7.95% Koninklijke Philips Electronics NV - NY Registered Shares - ADR Credit Intermediation and Related Activities - 11.10% The Bank of New York Mellon Corp. Data Processing, Hosting and Related Services - 1.67% Automatic Data Processing, Inc. Insurance Carriers and Related Activities - 18.55% The Chubb Corp. Merchant Wholesalers, Nondurable Goods - 3.10% Monsanto Co. (d) Miscellaneous Manufacturing - 1.78% 3M Co. Petroleum and Coal Products Manufacturing - 21.96% Murphy Oil Corp. Royal Dutch Shell PLC - Class A - ADR Real Estate - 6.88% Alexander & Baldwin, Inc. (a) Forest City Enterprises, Inc. - Class A (a) Forest City Enterprises, Inc. - Class B (a)(b) Transportation Equipment Manufacturing - 10.61% General Dynamics Corp. (d) Waste Management and Remediation Services - 1.00% TRC Cos, Inc. (a) Wood Product Manufacturing - 4.56% Leucadia National Corp. Total Common Stocks (Cost $6,934,582) REAL ESTATE INVESTMENT TRUST (REIT) - 7.04% Real Estate - 7.04% Rayonier, Inc. Total Real Estate Investment Trust (Cost $761,460) The accompanying notes are an integral part of these financial statements. 7 BARRETT OPPORTUNITY FUND, INC. Schedule of Investments August 31, 2013 Shares Value SHORT-TERM INVESTMENT - 0.41% Money Market Fund - 0.41% Fidelity Institutional Money Market Fund - Government Portfolio - Class I, 0.01% (c) $ Total Short-Term Investment (Cost $260,989) Total Investments (Cost $7,957,031) - 99.96% Other Assets in Excess of Liabilities - 0.04% Total Net Assets - 100.00% $ Number of Contracts Value SCHEDULE OF OPTIONS WRITTEN Call Options 20 General Dynamics Corp. Expiration: February 2014, Exercise Price: $95.00 $ 20 Monsanto Co. Expiration: January 2014, Exercise Price: $110.00 Total Options Written (Premiums Received $5,618) $ Percentages stated are a percentage of net assets. ADR - American Depository Receipt (a) Non-income producing security. (b) Convertible into Forest City Enterprises, Inc. - Class A shares. (c) Variable rate security. The rate listed is as of August 31, 2013. (d) A portion of this security may be subject to call options written and is pledged collateral for options written. The aggregate value of these securities as of August 31, 2013 was $362,280. See Note 1 in the Notes to Financial Statements. The accompanying notes are an integral part of these financial statements. 8 BARRETT OPPORTUNITY FUND, INC. Statement of Assets & Liabilities August 31, 2013 ASSETS: Investments, at value (cost $7,957,031) $ Dividend and interest receivable Receivable for Fund shares sold Other assets Total Assets LIABILITIES: Options written, at value (premiums received $5,618) Payable to adviser Payable to directors Other accrued expenses Total Liabilities NET ASSETS $ NET ASSETS CONSIST OF: Capital stock $ Accumulated undistributed net investment income Accumulated undistributed net realized gain Net unrealized appreciation on investments and options written Total Net Assets $ Shares outstanding Net asset value, offering price and redemption price per share (15,000,000 shares authorized, $0.01 par value) $ The accompanying notes are an integral part of these financial statements. 9 BARRETT OPPORTUNITY FUND, INC. Statement of Operations Year Ended August 31, 2013 INVESTMENT INCOME: Dividend income* $ Interest income 23 EXPENSES: Investment advisory fees (see Note 2) Legal fees Directors’ fees and expenses Administration fees Fund accounting fees Transfer agent fees and expenses Federal and state registration fees Audit fees Reports to shareholders Custody fees Other Net expenses Net investment income REALIZED AND UNREALIZED GAIN ON INVESTMENTS: Net realized gain on investments Net change in unrealized appreciation on: Investments Options written Total net change in unrealized appreciation Net realized and unrealized gain on investments NET INCREASE IN NET ASSETS RESULTING FROM OPERATIONS $ *Net of $91,974 of foreign taxes withheld. The accompanying notes are an integral part of these financial statements. 10 BARRETT OPPORTUNITY FUND, INC. Statements of Changes in Net Assets Year Ended Year Ended August 31, 2013 August 31, 2012 OPERATIONS: Net investment income $ $ Net realized gain on investments Change in net unrealized appreciation/(depreciation) on investments and options written ) Net increase in net assets resulting from operations DIVIDENDS AND DISTRIBUTIONS TO SHAREHOLDERS: Net investment income ) ) Net realized gains on investment ) ) Total dividends and distributions ) ) CAPITAL SHARE TRANSACTIONS: Shares sold Shares issued in reinvestment of dividends Shares redeemed ) ) Net decrease in net assets from capital share transactions ) ) TOTAL INCREASE/(DECREASE) IN NET ASSETS ) NET ASSETS: Beginning of year End of year (including accumulated undistributed net investment income of $379,241 and $528,621, respectively) $ $ The accompanying notes are an integral part of these financial statements. 11 BARRETT OPPORTUNITY FUND, INC. Financial Highlights Year Ended August 31, Per Share Data: Net asset value, beginning of year $ Income (loss) from investment operations: Net investment income Net realized and unrealized gain (loss) on investments ) ) Total from investment operations ) ) Less distributions: Net investment income ) Net realized gain on investments ) Total distributions ) Net asset value, end of year $ Total return1 % % % )% )% Supplemental data and ratios: Net assets, end of year (000,000’s) $
